PER CURIAM:
Alphonzo Craighead appeals the district court’s order dismissing without prejudice in part and with prejudice in part his Fair Credit Reporting Act, 15 U.S.C. §§ 1681-1681(u) (2006) and Virginia state law claims against Nissan Motor Acceptance Corporation. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Craighead v. Nissan Motor Acceptance Corp., No. 1:10-cv00981-JCC, 2010 WL 5178831 (E.D.Va. Dec. 14, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED.